Title: From John Adams to United States Congress, 16 February 1801
From: Adams, John
To: United States Congress


				
					Gentlemen of the Senate and Gentlemen of the House of Representatives:


					United States, February 16, 1801. 
				
				I wish to know the pleasure of Congress and request their direction concerning the disposition of the property of the United States now in my possession; whether I shall deliver it into the hands of the heads of Departments, or of the commissioners of the city of Washington, or of a committee of Congress, or to any other persons Congress may appoint, to be delivered into the hands of my successor, or whether I shall present it myself to the President of the United States on the 4th of March next. Any of these modes will be agreeable to me.
				
					John Adams.
				
				
			